Citation Nr: 1606335	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-29 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to July 5, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty in the Army from October 1968 to February 1971.  He died in July 2015.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD, effective July 5, 2011.  The Veteran appealed for an earlier effective date.  In May 2014, the Veteran was scheduled to appear at the RO and testify at a videoconference hearing before a Veterans Law Judge, but he did not appear for the hearing.  

In July 2015, just before his death, the Veteran appointed a new representative, Veterans of Foreign Wars of the United States.  In a July 2015 application for disability compensation (VA Form 21-526EZ) this representative raised new issues, namely, seeking service connection for tinnitus and for several types of cancers, all claimed as due to exposure to herbicides.  These issues were not adjudicated by the Agency of Original Jurisdiction (AOJ) prior to the Veteran's death, and the Board does not have jurisdiction over them; they are referred to the AOJ for  appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In September 2015, the VA received notice, from the West Virginia Department of Veterans Assistance, that the Veteran had died in July 2015, before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim seeking an effective date prior to July 5, 2011, for the grant of service connection for PTSD, at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §  3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2015, the VA received notice, from the West Virginia Department of Veterans Assistance, that unfortunately the Veteran had died in July 2015, during the pendency of his appeal for entitlement to an effective date prior to July 5, 2011, for the grant of service connection for PTSD.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. §  3.1010(b) (2015).



ORDER

The appeal seeking an effective date prior to July 5, 2011, for the grant of service connection for PTSD, is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


